Title: From John Adams to the Comte de Sarsfield, 3 February 1786
From: Adams, John
To: Sarsfield, Guy Claude, Comte de


     
      Dear Sir,
      Grosvr. sqr. 3d. Feby. 1786—
     
     In your kind Letter of the 26. of Jany. You ask an explanation of that expression of the Massachusetts, “a Ridder of hobby horses”— in the original of the Word Hobby horse it signified a little horse, the same with Poney in English—or Bidet in french,—
     The English then transferred it to Irish and Scottish horses— Cheval de Irlande au D Ecosse from this sense it was transferred to those little Wooden Horses which are made for Children to ride on for their Amusements. it is defind a stick on which Boy’s get astride & ride—“Un baton sur lequel les Enfans vont a Cheval”— it is defined in Latin Arundo Longa, a reed or cane, for the Boy’s in want of better instruments made use of these— from these originals it has been used, I don’t know whether metaphorically or Poettically to signify any favourite Amusement of grown Men of all Ranks and Denominations, even sages & Heroes Philosophers & Legislators, Nobles, Princes & Kings all Nations I believe have some Word appropriated to this meaning— There is one in french which I once knew familiarly but have forgotten The Dutch have a Proverb “Ieder heeft zyn speelpop[”] every one has his hobby horse— for Example the hobby horse of Mr. Lionel, was the Anatomy of Caterpillars— that of Mr. Ploos Van Amstell to collect drawings &c. The Italians say “quel legno o bastone che i fanciulli si mettono fra gambe e chiamans il loro cavallo”— The dutch Proverb is very true, every Man has a staff which he puts sometimes between his Leggs & rides

& calls it his hobby horse— It is in this sense the hobby horse of many curious Persons, to become acquainted with singular & extraordinary Characters
     It has ever been my hobby horse, to see rising in America an Empire of Liberty & a Prospect of two or three hundred Millions of freemen, without one noble or one King—among them— You say it is impossible— If I should agree with you in this, I would still say let us try the experiment and preserve our equality as long as we can—
     A better system of Education for the Common-People, might preserve them long from such artificial inequalities, as are prejudicial to society by confounding the Natural distinctions of Right and Wrong, Virtue and vice—
     I am
     
      J. A
     
    